DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Status of the Claims
	The amendment filed on 12/17/2021 has been entered. Claims 9, 22 and 26 have been amended and Claims 16 and 25 have been canceled. Thus, Claims 9-15, 21-24 and 26 are currently pending and are under examination.
	
Withdrawn Objections, Rejections and Allowable Subject Matter
	The minor informalities of claims 22 and 26 have been obviated and thus the objection to the claims has been withdrawn.
	Furthermore, the indefinite languages of claim 22 have been removed and the 112(b) rejection has been withdrawn.

	Furthermore, Claim 10 has been allowed in the final Office Action, however upon further consideration, the claim is deemed unobvious for reasons set forth below.

	Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11-15, 21-24 and 26 are newly rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2010/0298579A1 (US’579 hereinafter, cited in Office Action 05/28/2021) in view of International publication number WO2017/194173A1 (WO’173 hereinafter).
	Regarding Claims 9, 22 and 26, US’579 teaches in [0158]-[0267] a method of manufacturing cannabidiol (CBD) comprising the following steps: 
a) reacting p-mentha-2,8-diene-1-ol (PMD) with methyl olivetolate (equivalent to CMO) and boron trifluoride-diethyl etherate as a catalyst in the presence of dichloromethane as an organic solvent to produce methyl cannabidiolate (CBDAMe, equivalent to CMCBD) ([0158]-[0183]); 
b) distilling CBDAMe using rotary evaporator at a temperature of 90° C [0182]; 

d) purifying the CBD from step (c) to obtain a purified CBD ([0196]-[0197]).
Furthermore, US’579 teaches in a non-exemplified embodiment [0042] that hydrolysis of CBDAMe can be conducted using hydroxides of alkali metals as an alternative to the exemplified potassium carbonate. Thus, replacing the exemplified potassium carbonate of US’579 with the non-exemplified hydroxides of alkali metals of US’579 (such as commonly used NaOH or KOH), a skilled artisan would still have a reasonable expectation of success in obtaining CBD.
Regarding Claim 11, US’579 teaches in [0186] that 0.20 mol of methyl cannabidiolate (equivalent to CMCBD) and 120 ml of water (equivalent to 6.66 mol, calculated using 1.0g/ml for density and 18.01g/mol   mass) have been used in step (c). Hence the mol ratio of CMCBD to water in step (c) of US’579 is 33.3:1.
Regarding Claim 12, US’579 teaches in [0186] that 180 ml of methanol (equivalent to 2.96 mol based on 0.791g/mol density and 32.04g/mol molar mass) and 0.1 mol of potassium carbonate has been used. Thus the molar ratio of methanol to potassium carbonate is 29.6 and a skilled artisan would have been motivated to use the same exemplified molar ratio for the non-exemplified hydroxides of alkali metals (commonly used KOH or NaOH) with a reasonable expectation of success in obtaining CBD from CMCBD.
Regarding Claim 13, US’579 teaches that the purification step of CBD comprises crystallization of CBD to obtain CBD crystals ([0253]-[0267]).
prima facie case of either anticipation or obviousness is established where the claimed and prior art products are produced by identical or substantially identical processes such as, in this instance, the claimed process and the process of US’579 (MPEP § 2112.01). In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
Regarding Claim 21, US’579 teaches in [0256] that straight-chain hydrocarbons such as n-pentane, n-hexane or n-heptane are suitable solvents for crystallization.
Regarding Claim 23, US’579 teaches that 1.29 mol of PMD and 1.259 mol of CMO are used ([0161]-[0162]). Hence the molar ratio of PMD to CMO is about 1.02:1.
Regarding Claim 24, PMD is used at 1.2% molar excess in US’579 when compared to CMO (50.6mol%PMD-49.4mol%CMO). The claimed molar excess of at least 30% does not overlap with that of US’579 but is merely close. However, MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. 
Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein 3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

Furthermore, since both of the claimed process and the process of US’579 obtain the same product CMCBD, the criticality of using the claimed molar excess has not been shown. Thus, in the absence of unexpected results, the claimed molar excess of PMD when compared to CMO is prima facie obvious over US’579.

Regarding Claim 9, US’579 teaches in [0170] that step (a) is conducted at a temperature of minus 15° C, but fails to teaches that the reaction is conducted at the instantly claimed temperature of 10-30° C. The deficiency is cured by WO’173.
WO’173 teaches in Example 1, step 1 (pages 20-21) a process for synthesizing cannabidiolic acid methyl ester (equivalent to the claimed CMCBD) by reacting menthadienol (PMD), olivetolic acid methyl ester (CMO) and boron trifluoride-diethyl etherate as a catalyst in the presence of chlorobenzene as an organic solvent at room temperature (see reaction scheme on page 21). 
As set forth above, US’579 fails to disclose conducting the reaction step (a) 10-30° C but teaches a lower temperature, however WO’173 teaches that it is possible to conduct the same reaction at room temperature, which lies inside the claimed temperature range.
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) “simple substitution of one known element for another to obtain predictable results” applies.  Since both US’579 and WO’173 teach the same reaction process in catalytically obtaining CMCBD from PMD and CMO, a simple substitution of US’579’s temperature with that of WO’173 would yield nothing more than the predictable CMCBD product. 
Furthermore, conducting a reaction at a temperature lower than the room temperature, including US’579’s temperature of minus 15° C, would require extra equipment and materials to lower the temperature. Hence a skilled artisan would have been motivated to use the teachings of WO’173 in conducting claimed step (a) at room temperature in place of the reaction temperature of US’579.

It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method of manufacturing cannabidiol (CBD) comprising the following steps: a) reacting p-mentha-2,8-diene-1-ol (PMD) with 6-carboxymethyl olivetol (CMO) and a catalyst in the presence of an organic solvent to produce (1'R,2'R)-methyl 2,6-dihydroxy-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]- 3-carboxylate (CMCBD), wherein step (a) is carried out at a temperature of 10-30° C; b) distilling CMCBD at 70 to 170 ºC to obtain a distilled CMCBD; c) reacting the distilled CMCBD with water, methanol and sodium .


Claim 10 is newly rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2010/0298579A1 (US’579 hereinafter, cited in Office Action 05/28/2021) in view of International publication number Lanphan (“Rotary Evaporator vs. Thin Film Evaporator”, Jan. 7, 2019; pages 1-6).
	US’579 teaches in [0158]-[0267] a method of manufacturing cannabidiol (CBD) comprising the following steps: 
a) reacting p-mentha-2,8-diene-1-ol (PMD) with methyl olivetolate (equivalent to CMO) and boron trifluoride-diethyl etherate as a catalyst in the presence of dichloromethane as an organic solvent to produce methyl cannabidiolate (CBDAMe, equivalent to CMCBD) ([0158]-[0183]); 
b) distilling CBDAMe using rotary evaporator [0182]; 
c) hydrolyzing CBDAMe by reacting CBDAMe with water, methanol and potassium carbonate to produce a CBD ([0184]-[0195]); and 
d) purifying the CBD from step (c) to obtain a purified CBD ([0196]-[0197]).
Furthermore, US’579 teaches in a non-exemplified embodiment [0042] that hydrolysis of CBDAMe can be conducted using hydroxides of alkali metals as an alternative to the exemplified potassium carbonate. Thus, replacing the exemplified potassium carbonate of US’579 with the non-exemplified hydroxides of alkali metals of 

While US’579 teaches the use of rotary evaporator in distilling methyl cannabidiolate, the reference fails to teach the use of thin film evaporation.
The deficiency is cured by Lanphan. The reference teaches that both rotary evaporator and thin film evaporator can be used for solvent evaporation. Lanphan teaches that thin film evaporator mainly consists a heating chamber that boils and vaporizes liquids and an evaporation chamber that separates the liquid and the gas completely. 
The rotary evaporator in US’579 is used to concentrate the organic product mixture by removing residual solvent ([0182]). Lanphan teaches that thin film evaporator has the same function as rotary evaporator, i.e. in removing liquids by evaporating the liquids such as solvent, other than the operation being different.  In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) “simple substitution of one known element for another to obtain predictable results” applies.  Thus a simple substitution of US’579’s rotary evaporator with that of Lanphan’s thin film evaporator would yield nothing more than the predictable removal of solvent residue from the product mixture. 


    PNG
    media_image1.png
    151
    962
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Hence, it would be within the purview of a skilled artisan to obtain optimal preheating temperature of the thin film evaporator through routine experimentation to remove residual solvent from the product mixture of US’579
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method of manufacturing cannabidiol (CBD) comprising the following steps: a) reacting p-mentha-2,8-diene-1-ol (PMD) with 6-carboxymethyl olivetol (CMO) and a catalyst in the presence of an organic solvent to produce (1'R,2'R)-methyl 2,6-dihydroxy-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]- 3-carboxylate (CMCBD); b) distilling CMCBD using thin film evaporation process; c) reacting the distilled CMCBD with water, methanol and sodium hydroxide to produce a CBD; and d) purifying the CBD from step (c) to obtain a purified CBD in view of the teachings of US’579 and Lanphan.

Conclusion
Claims 9-15, 21-24 and 26 are rejected and no claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622